DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining at least one rhythm metric unit for each input” in line 5. It is unclear at whether the input is referencing the “first input,” the “one or more subsequent inputs,” or all the inputs” Please explain or amend the claim for clarity.
Regarding claims 1 and 15, the phrase “synchronised lineal sequence” is unclear. It is not understood or defined in the claim how the “inputs” making up the sequence could be considered lineal. 
Regarding claims 1-4, 9-12, and 15, the phrase “the or each subsequent input” is unclear. This phrase is being interpreted as “the subsequent input.”
Regarding claims 7, 10, 11, and 14, the term "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "rhythm metric."  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  The claim defines a computer program product embodying functional descriptive material. However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeeney (GB 2506404).
Consider claim 1. McNeeney teaches a method for creating a synchronised lineal sequence (pg. 13, lines 8-23 describe a playlist) from multiple inputs (pg. 13, lines 8-23 describe a list of tracks) of audio and video data (pg. 2, line 14 describe video content with accompany audio), comprising the steps of: providing a first input, comprising audio and video data (pg. 6, lines 1-9 describe a first track as shown in fig. 1, item 101); providing one or more subsequent inputs, comprising audio and video data (pg. 6, lines 11-21 describe a second track as shown in fig. 1, item 103); determining at least one rhythm metric unit for each input (pg. 10, lines 1-16 and pg. 10, line 25 – pg. 11, line 4 describe rhythm metrics including tempo, beat, beat points, and downbeats); queueing the or each subsequent inputs (pg. 13, lines 17-23 describe queueing the second track) such that the or each subsequent input is triggered at a beginning of a next said rhythm metric unit of a determined input (pg. 14, line 26 – pg. 15, line 24 describe triggering subsequent tracks at the beginning of the next beat point). 
Consider claim 2. McNeeney teaches the method of claim 1, wherein the determined input is derived from one or more of: the first input; the one or more subsequent inputs; and/or a user defined input (pg. 13, lines 8-23 describe a list of tracks). 
Consider claim 4. McNeeney teaches the method of claim 1, wherein the first and/or subsequent inputs are provided in the form of one or more simultaneous channels (pg. 15, lines 13-16 describe simultaneously playing the first and second tracks).
Consider claim 5. McNeeney teaches the method of claim 1, wherein the rhythm metric unit comprises one or more beats per minute (BPM) (pg. 10, lines 1-16 describe one or more beats per minute). 
Consider claim 6. McNeeney teaches the method of claim 5, further comprising determining a time signature for each input (pg. 10, lines 1-16 describe one or more beats per minute). 
Consider claim 7. McNeeney teaches the method of claim 6, further comprising determining the length of a bar for each input, wherein the beginning of the next said rhythm metric unit of the determined input may be at the beginning of a bar (pg. 10, lines 8-16 describe determining the length of a bar for each input, wherein the beginning of the next said rhythm metric unit of the determined input may be at the beginning of a bar).
Consider claim 9. McNeeney teaches the method of claim 1, wherein the first and/or subsequent inputs comprise one or more of: 2-dimensional (2D) video data; 
Consider claim 10. McNeeney teaches the method of claim 1, further comprising: pre-loading at least a portion of data from the first input and/or any subsequent inputs onto one or more of: a random access memory (RAM) of a computer; or a digital memory cache; and/or a local storage disk, wherein the portion of data may comprise video data (pg. 13, lines 17-23 describe preloading the second track; pg. 15, lines 18 and 19 describe video; fig. 7 shows a memory).
Consider claim 11. McNeeney teaches the method of claim 1, further comprising: generating and outputting a composition comprising data from the first input and one or more subsequent inputs, wherein the generating and outputting of the composition may be performed in real time (pg. 13, lines 11-23 describe generating and outputting of the composition may be performed in real time). 
Consider claim 12. McNeeney teaches the method of claim 11, wherein the first input and/or any subsequent inputs and/or the composition are stored in a database (pg. 8, lines 22-24 describe storing tracks in a server database). 
Consider claim 13. McNeeney teaches the method of claim 11, wherein the or each input and/or the composition stored in the database is given a unique identification code (pg. 8, lines 22-24 describe storing tracks in a server database). 
Consider claim 14. McNeeney teaches the method of claim 11, further comprising: using a timing algorithm operable to check that the or each subsequent input is triggered at the beginning of the next said rhythm metric unit of the determined 
Consider claim 15. McNeeney teaches the method of claim 14, wherein the timing algorithm is in use throughout the creation of the synchronised lineal sequence (pg. 13, lines 11-23 describe a timing algorithm). 
Claims 16 and 17 are rejected using similar reasoning as corresponding claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McNeeney (GB 2506404) in view of Godfrey et al. (US Pub. No. 2015/0279427).
Consider claim 3. McNeeney teaches all claimed limitations as stated above, except wherein the first and/or subsequent inputs are looped. 
However, Godfrey et al. teaches wherein the first and/or subsequent inputs are looped (para. 0027 describes looping audiovisual clips).
Therefore, it would have been obvious to one with ordinary skill of the art, before the effective filing date of the claimed invention, wherein the first and/or subsequent inputs are looped, in order to create a video montage as suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonsalves (US Pub. No. 2003/0197710) discloses synchronizing track groups, including an audio sequence, with a video sequence.
Yamashita (US Pub. No. 2009/0249945) discloses an apparatus that allows a musical piece to be recomposed by reflecting, for example, the mood, 
Curcio (US Pub. No. 2014/0125867) discloses a method of performing automatic interactive area of visibility video zooming for low light environments is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484